         Case 17-04735          Doc 67       Filed 02/05/20 Entered 02/05/20 12:51:41                    Desc Main
                                                Document Page 1 of 1
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Sabahuddin O Mirza                                       )       Case no. 17-04735
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor           )       Judge: Janet S. Baer
                                                                )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


    Sabahuddin O Mirza                                                               Sulaiman Law Group
    1135 S Summit Ave                                                                2500 S Highland Ave #200
    Villa Park, IL 60181                                                             Lombard,IL 60148


  Please take notice that on Friday, February 21, 2020 at 9:15 am, a representative of this office shall appear before
  the Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL
  60134 and present the motion set forth below. Your rights may be affected. You should read these papers
  carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
  an attorney, you may wish to consult one.)

  I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
  U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
  system on Wednesday, February 5, 2020.
                                                                             /s/ Louise Karmia
                                                                             For: Glenn Stearns, Trustee

                       MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

 Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
 1307(c)(6), and in support thereof, states the following:

 1. The debtor filed a petition under the Bankruptcy Code on February 20, 2017.
 2. The debtor plan was confirmed on August 25, 2017.

     A Summary of the debtor plan follows:

        Monthly Payment:        $3,910.00                                   Last Payment Received: September 11, 2019

         Amount Paid:             $46,715.00                                Amount Delinquent:            $15,640.00

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                            Respectfully Submitted;
    Glenn Stearns, Chapter 13 Trustee                                       /s/ Pamela L. Peterson
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
    Ph: (630) 981-3888
